UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2011 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-53370 Auburn Bancorp, Inc. (Exact name of registrant as specified in its charter) United States 26-2139168 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 256 Court Street, P.O. Box 3157, Auburn, Maine 04212 (Address and zip code of principal executive offices) (207) 782-0400 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Securities Registered Pursuant to Section 12(b) of the Exchange Act: None Securities Registered Pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file pursuant to Section 13 or Section 15(d) of the Act. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Based upon the closing price of the registrant’s common stock as of December 31, 2010 the aggregate market value of the voting common equity held by non-affiliates was $1,261,991.For purposes of the calculation, all directors and executive officers were deemed to be affiliates of the registrant. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $0.01 par value, 503,284 outstanding as of September 27, 2011, 276,806 of which are owned by Auburn Bancorp, MHC, our federally chartered mutual holding company. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1)Portions of the Company’s definitive Proxy Statement for its 2011 Annual Meeting of Stockholders (the “Proxy Statement”) are incorporated by reference in Part III of this Form 10-K. Auburn Bancorp, Inc. Form 10-K PART I Item 1. Business 1 Item 1A Risk Factors 30 Item 1B. Unresolved Staff Comments 31 Item 2. Properties 31 Item 3. Legal Proceedings 31 Item 4. [Removed and Reserved] 31 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases 32 Item 6. Selected Financial Data 33 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 46 Item 8. Financial Statements and Supplementary Data 46 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 46 Item 9A. Controls and Procedures 46 Item 9B. Other Information 47 PART III Item 10. Directors, Executive Officers and Corporate Governance 47 Item 11. Executive Compensation 47 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 47 Item 13. Certain Relationships and Related Transactions, and Director Independence 47 Item 14. Principal Accounting Fees and Services 47 PART IV Item 15. Exhibits, Financial Statement Schedules 48 Signatures 49 PART I Item 1. Business The terms “we,” “our,” “our company,” and “us” refer, unless the context suggests otherwise, to Auburn Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, Auburn Savings Bank, FSB (the “Bank”). Forward-Looking Statements. Certain statements herein constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based on the beliefs and expectations of management, as well as the assumptions made using information currently available to management. Since these statements reflect the views of management concerning future events, these statements involve risks, uncertainties and assumptions. As a result, actual results may differ from those contemplated by these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like “believe”, “expect”, “anticipate”, “estimate”, and “intend” or future or conditional verbs such as “will”, “would”, “should”, “could”, or “may.” Certain factors that could have a material adverse affect on the operations of Auburn Savings Bank include, but are not limited to, increased competitive pressure among financial service companies, national and regional economic conditions, changes in interest rates, changes in consumer spending, borrowing and savings habits, legislative and regulatory changes, adverse changes in the securities markets, inability of key third-party providers to perform their obligations to Auburn Savings Bank and changes in relevant accounting principles and guidelines.These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K. We disclaim any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. Businessof Auburn Bancorp, Inc. The Company was organized as a federal corporation in connection with the reorganization of the Bank from the mutual form of organization to the mutual holding company form of organization. The reorganization was completed on August 15, 2008. In the reorganization, the Company issued a total of 503,284 shares of common stock, 226,478 shares of which were sold to eligible depositors and other members of the Bank, an employee stock ownership plan and members of the general public and 276,806 shares of which were issued to Auburn Bancorp, MHC, a federally-chartered mutual holding company. As a result of the reorganization, the Company owns all of the issued and outstanding common stock of the Bank.In the future, the Company, as the holding company of the Bank, will be authorized to pursue other business activities permitted by applicable laws and regulations for savings and loan holding companies, which may include the acquisition of banking and financial services companies. We have no plans for any mergers or acquisitions or other diversification of the activities of the Company at the present time. Our cash flow will depend on earnings from the investment of the net proceeds we retained from the stock offering and any dividends received from the Bank. Currently, the Company neither owns nor leases any property, but will instead use the premises, equipment and furniture of the Bank. At the present time, the Company employs only persons who are officers of the Bank as officers of the Company. We will, however, use the support staff of the Bank from time to time. All of these persons are paid by the Bank under the terms of a management agreement with the Company.The Company may hire additional employees, as appropriate, to the extent it expands its business in the future. 1 Businessof AuburnSavings Bank, FSB The Bank is a community-oriented savings bank.We were originally established in 1887 as a state-chartered loan and building association named “Auburn Loan and Building Association” and later converted to a state-chartered savings and loan association named “Auburn Savings and Loan Association.”In July 2006, the Bank converted from a state-chartered savings and loan association to a federal mutual savings bank and changed its name to “Auburn Savings Bank, FSB.”On August 15, 2008, the Bank reorganized into the mutual holding company form of organization and became a stock form federal savings institution. Our principal business consists of attracting retail deposits from the general public in the areas surrounding our main office in Auburn, Maine and our branch office in Lewiston, Maine and investing those deposits, together with funds generated from operations, primarily in one- to four-family residential mortgage loans and home equity loans and lines of credit, commercial and multi-family real estate loans, and, to a lesser extent, commercial business loans, construction loans, consumer loans, and investment securities. Our revenues are derived principally from interest on loans and securities. We also generate revenues from fees and service charges and other income. Our primary sources of funds are deposits, borrowings and principal and interest payments on loans and securities. Our website address is www.auburnsavings.com. Information on our website should not be considered a part of this Annual Report on Form 10-K. Market Area We primarily serve communities located in Androscoggin County, Maine. We are headquartered in Auburn, Maine.In addition to our main office, we operate a full-service branch office in Lewiston, Maine.Lewiston and Auburn are in Androscoggin County, Maine, approximately 35 miles northeast of Portland, Maine. Historically, substantially all of our loans have been made to borrowers who resided within Androscoggin County.Androscoggin County is also the same geographic area as the Lewiston-Auburn metropolitan statistical area (the “Lewiston-Auburn MSA”). During the past several years, the population in the Lewiston-Auburn area as well as in Androscoggin County has increased moderately.As of 2010, the most recent date for which data is available, Androscoggin County’s total population increased by 4.03% from the county’s population in 2000.The total population of the city of Lewiston decreased by 0.7% from 2000 to 2010, while the total population of the city of Auburn increased by 2.4% over the same time period. The largest industries in Androscoggin County are educational services, health care and social assistance.The two largest employers in the area, Central Maine Medical Center and St. Mary’s Health Systems, are both health service providers.The median household income in Androscoggin County in 2010 was $43,416 which is below the state and national median household incomes of $46,353 and $54,442, respectively.As of July 2010, the unemployment rate in Androscoggin County was 8.5%, above the state unemployment rate of 7.9% and below the United States unemployment rate of 9.5%. 2 Competition We face significant competition for the attraction of deposits and origination of loans. Our most direct competition for deposits has historically come from the many financial institutions operating in our market area and, to a lesser extent, from other financial service companies such as brokerage firms and insurance companies.Federal and state credit unions accounted for approximately a quarter of the total deposits in Androscoggin County, and have the competitive advantage of not paying state and federal income tax while having a broad range of banking powers.In addition, several large holding companies operate banks in our market area, including Toronto Dominion Bank, Bank of America and Key Bank, as well as several Maine-based banks including Androscoggin Savings Bank, Bangor Savings Bank, Mechanics Savings Bank and Northeast Bank.Most of these institutions are significantly larger than us and, therefore, have significantly greater resources.We also face competition for investors’ funds from money market funds, mutual funds and other corporate and government securities. At June 30, 2010, which is the most recent date for which data is available from the Federal Deposit Insurance Corporation, we held 4.80% of the deposits in Androscoggin County. Our competition for loans comes primarily from financial institutions in our market area and, to a lesser extent, from other financial service providers, such as mortgage companies and mortgage brokers.Competition for loans also comes from the increasing number of non-depository financial service companies entering the mortgage market, such as insurance companies, securities companies and specialty finance companies. We expect competition to remain intense in the future as a result of legislative, regulatory and technological changes and the continuing trend of consolidation in the financial services industry. Technological advances, for example, have lowered barriers to entry, allowed banks to expand their geographic reach by providing services over the Internet and made it possible for non-depository institutions to offer products and services that traditionally have been provided by banks. Changes in federal law permit affiliation among banks, securities firms and insurance companies, which promotes a competitive environment in the financial services industry. Competition for deposits and the origination of loans could limit our growth in the future. Lending Activities We originate one- to four-family residential loans and home equity loans.We also originate commercial and multi-family real estate loans and, to a lesser extent, commercial business loans, construction loans and consumer loans.We believe that originating a limited amount of non-residential and multi-family loans allows us to provide more comprehensive financial services to families and businesses within our community as well as increase the yield and interest rate sensitivity of our loan portfolio. 3 Loan Portfolio Composition. The following table sets forth the composition of our loan portfolio by type of loan as of the dates indicated. At June 30, Amount Percent Amount Percent (Dollars in Thousands) Mortgage loans: One- to four-family residential $ % $ % Commercial % % Construction % % Equity lines of credit and loans % % Undisbursed portion of construction loan ) -0.2
